DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
 
Response to Arguments
Applicant's arguments (“REMARKS”) filed on October 22, 2021 have been fully considered but they are now moot in view of a new ground of rejection.
Claims 1-20 are currently pending. Claims 1, 9, and 17 were amended.

Re: Rejections under 35 U.S.C. § 103
Applicant argues on pp. 6-7 of the REMARKS that “no prior art has been found regarding these limitations”, wherein the limitations are of “implementing, by the processor, a standardized communication protocol; and sending, by the processor, the data file via the standardized communication protocol” as amended in independent claims 1, 9, and 17. However, the Examiner respectfully disagrees. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0375641 A1 to Cosentino et al. (hereinafter “Cosentino ‘641”) in view of U.S. Patent Application 2008/0080709 A1 to Michtchenko et al. (hereinafter “Michtchenko ‘709”).
Regarding Claim 1:
Cosentino ‘641 discloses a system, comprising (Cosentino ‘641: Claim 6 (computers, portable devices, tablets, phones, etc.)):
a processor (Cosentino ‘641: Claims 6-7 (processor(s) of computers, portable devices, tablets, phones, etc.)); and
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (Cosentino ‘641: Claims 1, 6, 8 (Computer Programs stored in memory of computers, portable devices, etc.)):
determining, by the processor, a number of bytes in a password input, wherein each byte comprises a decimal value (Cosentino ‘641: ¶0045: As an example, if we consider the portion of the method as an 8-bit set, i.e. a byte. Since each byte can represent 256 different values, this implies the possibility of using up to 256 different encryption functions or algorithms to process the portion of the plain text and the portion of the key (password); ¶0045, ¶0112: Since each byte can represent 256 different values, this implies having up to 256 different encryption functions or algorithms, so that each possible value represents a different encryption function or algorithm to be used with the portion of the plain text and the portion of the key. That is, the encryption process, for each portion of the plaintext and for each portion of the key, would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the portion of the cipher text);
retrieving, by the processor, a math function based on the decimal value of a first byte in the password input (Cosentino ‘641: ¶0046: That is, for each portion of the plaintext and for key (password) portion, the encryption process would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the cipher text portion; ¶0054: Each function or algorithm will take a byte from the plain text and one from the key and will return a byte from the cipher text, returning a different value for each possible key byte value); and
applying, by the processor, the math function to each byte (Cosentino ‘641 discloses a math function to each byte (See ¶0056 - ¶0061).
Cosentino ‘641 does not expressly disclose a “data file” and “sending, by the processor, the data file via the standardized communication protocol” implemented by said processor. However, Michtchenko ‘709 discloses a plaintext data file (Figure 4, Reference No. 62; ¶0039: Accordingly, an entire data file 62 is input to an encryption device 64 according to the present invention along with key(s) 66 resulting in an output ciphertext 68 comprising a core and a flag block 70). The output ciphertext can be transmitted in one or more data transmission media for access by authorized users over wired or wireless computer networks (Michtchenko ‘709, ¶0051).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Cosentino ‘641 to encrypt the data file of Michtchenko ‘709. A person of ordinary skill in the art would have been motivated to make the modification 

Regarding Claim 2:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the system of claim 1, further comprising retrieving, by the processor, a second math function based on the decimal value of a second byte in the password input; and applying, by the processor, the second math function each byte in the data file. Cosentino ‘641 discloses retrieving and applying multiple different modular math functions (See ¶0056 - ¶0084).
Cosentino ‘641 further discloses for each portion of the plaintext and for each portion of the key, a byte of the method is taken and depending on its value, would decide which function to use (See ¶0046 and ¶0112).

Regarding Claim 3:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 2 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the system of claim 2, further comprising repeating, by the processor, the application of the first math function and the second math function to each byte in the data file, wherein the application is repeated based on a user input, a stored value, or the decimal value of a selected byte from the password input. Cosentino ‘641 discloses a basic behavior of the technique or process of reading or receiving a portion of the plain text or the cipher text until the end has been reached (See ¶0041). Cosentino ‘641 further discloses identifying and ordering multiple functions (¶0088: When we have multiple functions or encryption algorithms, we must identify and order them in some way. Usually, a list is used and the order in that list will be used to define which of the functions or algorithms will be used in each instance, depending on the value provided by the second parameter. And this list is not unique; Given N functions or different algorithms, can be ordered in N! Different orders (N!=1×2×3× . . . N). In our example, we will have 256! Different orders for a given group of 256 different functions).

Regarding Claim 4:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Cosentino ‘641 does not explicitly disclose the system of claim 1, further comprising However, Michtchenko ‘709 discloses transposing ciphers (See ¶0013: Main classical cipher types include transposition ciphers, which rearrange the order of letters in a message). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to transpose the bytes, as taught by Michtchenko ‘709. A person of ordinary skill in the art would have been motivated to make the modification to mask relational patterns in the encrypted data file of Cosentino ‘641.


Regarding Claim 6:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the system of claim 1, further comprising adjusting, by the processor, a starting byte position of the data file based on the decimal value of at least one byte from the password input (Cosentino ‘641: ¶0112: Since each byte can represent 256 different values, this implies having up to 256 different encryption functions or algorithms, so that each possible value represents a different encryption function or algorithm to be used with the portion of the plain text and the portion of the key. That is, the encryption process, for each portion of the plaintext and for each portion of the key, would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the portion of the cipher text).

Regarding Claim 8:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the system of claim 1, wherein the math function comprises a reversible function configured to alter the data bytes in the data file to at least one of encrypt or decrypt the data file (Cosentino ‘641: ¶0034: Each ciphering function or algorithm will have a reverse deciphering function or algorithm and they can be used indistinctly; ¶0095: Let's take a block or set of bytes of a given length from the plain text and process it in reverse order, starting from the last byte of the block, processing it and saving the result as the first byte of the cipher text. We will continue with the penultimate byte of the .

Claims 5, 9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0375641 A1 to Cosentino et al. (hereinafter “Cosentino ‘641”) in view of U.S. 2008/0080709 A1 to Michtchenko et al. (hereinafter “Michtchenko ‘709”) and in further view of U.S. 2012/0151224 to Koifman et al. (hereinafter, “Koifman ‘224”).
Regarding Claim 5:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Cosentino ‘641 and Michtchenko ‘709 do not disclose adding, by the processor, filler bytes into the data file, wherein a number of filler bytes added into the data file is based on at least one of a minimum file size, a maximum file size, or a decimal value of at least one byte from the password input. However, Cosentino ‘641 does suggest that if the remaining of the plaintext is shorter than the processing block, the processing block size is adjusted accordingly (¶0136). This block size adjustment is a core technique in block cipher algorithms. For example, Koifman ‘224 discloses a features of a block cipher algorithm. In ¶151 of Koifman, a conventional block cipher algorithm breaks plaintext data into fixed-sized segments and encrypts each segment. When necessary to reach a specific size, padding data is entered to a segment (e.g. “adding…filler bytes”) - padding is performed in the scenario where the fixed size is not an exact multiple of the total size (e.g. “minimum/maximum file size”) of the plaintext.


Regarding Claim 9:
Cosentino ‘641 in view of Michtchenko ‘709 disclose the method of claim 1 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose a portable storage device (PSD), comprising (Cosentino ‘641: Claim 6):
a processor (Cosentino ‘641: Claims 6-7);
an encryption module (Cosentino ‘641: Claims 6 and 7) comprising a math function list, wherein the encryption module is configured to receive instructions from the processor, and wherein the math function list comprises math functions stored in a numerically ordered list (Cosentino ‘641: ¶0088: When we have multiple functions or encryption algorithms, we must identify and order them in some way. Usually, a list is used and the order in that list will be used to define which of the functions or algorithms will be used in each instance, depending on the value provided by the second parameter. And this list is not unique; Given N functions or different algorithms, can be ordered in N! Different orders (N!=1×2×3× . . . N). In our example, we will have 256! Different orders for a given group of 256 different functions); and
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the encryption module to perform operations comprising (Cosentino ‘641: Claims 1, 6, 8 (Computer Programs stored in devices’ memories)):
retrieving, by the encryption module, a plurality of math functions from the math function list, wherein the math functions are retrieved based on a password input. Cosentino ‘641 discloses a list of multiple math functions (See ¶0053 - ¶0084);
applying, by the encryption module, the math functions to each byte . Cosentino ‘641 discloses a math function to each byte (See ¶0056 - ¶0061).
Cosentino ‘641 does not disclose a data file. However, Michtchenko ‘709 discloses a data file (Figure 4, Reference No. 62; ¶0039: Accordingly, an entire data file 62 is input to an encryption device 64 according to the present invention along with key(s) 66 resulting in an output ciphertext 68 comprising a core and a flag block 70). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Cosentino ‘641 to encrypt the data file of Michtchenko ‘709. A person of ordinary skill in the art would have been motivated to make the modification because data files such as those of Michtchenko ‘709 routinely store the sort of sensitive information that Cosentino ‘641's encryption is designed to do, protect against unauthorized access;
Cosentino ‘641 does not explicitly disclose However, Michtchenko ‘709 discloses transposing ciphers (See ¶0013: Main classical cipher types include transposition ciphers, which rearrange the order of letters in a message). 

Cosentino and Michtchenko do not disclose adding, by the processor, filler bytes into the data file. Cosentino ‘641 does suggest that if the remaining of the plaintext is shorter than the processing block, the processing block size is adjusted accordingly (¶0136). This block size adjustment is a core technique in block cipher algorithms. For example, Koifman ‘224 discloses a features of a block cipher algorithm. In ¶151 of Koifman, a conventional block cipher algorithm breaks plaintext data into fixed-sized segments and encrypts each segment. When necessary to reach a specific size, padding data is entered to a segment (e.g. “adding…filler bytes”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to pad data blocks in any common block cipher algorithms in order for said blocks to be processed. Padding blocks would have enabled plaintext with a data size that are not multiples of a specific block cipher’s required block size to be processed. This opens up data of any size to be processed by any known block cipher.
Cosentino further discloses: adjusting, by the processor, a starting byte position of the data file (Cosentino ‘641: ¶0112: ¶0112: Since each byte can represent 256 different values, this implies having up to 256 different encryption functions or algorithms, so that each possible value represents a different encryption function or algorithm to be used with the portion of the plain text and the portion of the key. That is, the encryption process, for each portion of the .

Regarding Claim 14:
Cosentino ‘641 in view of Michtchenko ‘709 and Koifman ‘224 disclose the PSD of claim 9 as detailed above. Furthermore, Cosentino ‘641 as modified, discloses the PSD of claim 9, wherein applying the math functions to each byte in the data file comprises iteratively applying each math function from the plurality of math functions to each byte in the data file. Cosentino ‘641 discloses taking a byte of the method and apply the necessary function (¶0046: That is, for each portion of the plaintext and for key portion, the encryption process would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the cipher text portion). Cosentino ‘641 further discloses identifying and ordering multiple functions (¶0088: When we have multiple functions or encryption algorithms, we must identify and order them in some way. Usually, a list is used and the order in that list will be used to define which of the functions or algorithms will be used in each instance, depending on the value provided by the second parameter. And this list is not unique; Given N functions or different algorithms, can be ordered in N! Different orders (N!=1×2×3× . . . N). In our example, we will have 256! Different orders for a given group of 256 different functions).

Regarding Claim 15:
 the PSD of claim 14, further comprising repeating, by the encryption module, the iterative application of the math functions to each byte in the data file, wherein the iterative application is repeated based on a user input, a stored value, or the decimal value of a selected byte from the password input. Cosentino ‘641 discloses taking a byte of the method and apply the necessary function (¶0046: That is, for each portion of the plaintext and for key portion, the encryption process would take a byte of the method and depending on its value, would decide which encryption function or algorithm would be used to generate the cipher text portion). Cosentino ‘641 further discloses identifying and ordering multiple functions (¶0088: When we have multiple functions or encryption algorithms, we must identify and order them in some way. Usually, a list is used and the order in that list will be used to define which of the functions or algorithms will be used in each instance, depending on the value provided by the second parameter. And this list is not unique; Given N functions or different algorithms, can be ordered in N! Different orders (N!=1×2×3× . . . N). In our example, we will have 256! Different orders for a given group of 256 different functions).

Regarding Claim 16:
Cosentino ‘641 in view of Michtchenko ‘709 and Koifman ‘224 disclose the PSD of claim 9 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 9, further comprising:
a storage module in electronic communication with the processor; and a communication module in electronic communication with the processor, (Cosentino ‘641: Claim 1 (storage or transmission) and Abstract (An invention aimed at keeping in a secret and indecipherable form any type of information or data that can be stored, transmitted, displayed or expressed by any means or format, regardless of what its content or purpose may be and to keep the original information inaccessible to unauthorized persons, by means of a cryptographic technique, procedure or process of encryption widely applicable, either physically (hardware), logically (software) or mixed (Firmware) and other forms that may be created in the future)).
Cosentino ‘641 does not disclose the “data file is retrieved from the storage module or received from the communication module”. However, Michtchenko ‘709 discloses receiving a plaintext data file (¶0032: Referring now to the drawings, FIG. 1 is a simplified, abstract diagram demonstrating one embodiment of a cryptographic system 10. The cryptographic system 10 can receive ordinary, comprehensible information known as plaintext 12. In the embodiment depicted in FIG. 1, the plaintext 12 is an ordinary text file. However, plaintext refers to any type of intelligible information or data, such as text, images, video, data files, data streams, digital media, or the like).
Michtchenko ‘709 further discloses an input unit being the communication module because it communicates to get the plaintext data file (¶0042: Referring now to FIG. 7, a simplified, exemplary schematic diagram depicting one embodiment of a cryptographic system 120 according to the present invention is shown. The cryptographic system 120 comprises an 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Cosentino ‘641 to encrypt the data file of Michtchenko ‘709. A person of ordinary skill in the art would have been motivated to make the modification because data files such as those of Michtchenko ‘709 routinely store the sort of sensitive information that Cosentino ‘641's encryption is designed to do, protect against unauthorized access.

Regarding Claim 17:
Claim 17 is a method claim that corresponds to the PSD of claim 9, and the corresponding limitations of claim 17 are rejected for the same reasons outlined in the rejection of claim 9. 

Regarding Claim 18:
Cosentino ‘641 in view of Michtchenko ‘709 and Koifman ‘224 disclose the method of claim 17 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the method of claim 17, further comprising repeating, by the processor, the iterative application of the math functions to each byte in the data file based on a user input, a stored value, or a decimal value of a selected byte from the password input. Cosentino ‘641 discloses taking a byte of the . Cosentino ‘641 further discloses identifying and ordering multiple functions; ¶0088: When we have multiple functions or encryption algorithms, we must identify and order them in some way. Usually, a list is used and the order in that list will be used to define which of the functions or algorithms will be used in each instance, depending on the value provided by the second parameter. And this list is not unique; Given N functions or different algorithms, can be ordered in N! Different orders (N!=1×2×3× . . . N). In our example, we will have 256! Different orders for a given group of 256 different functions).

Regarding Claim 19:
Cosentino ‘641 in view of Michtchenko ‘709 and Koifman ‘224 disclose the method of claim 17 as detailed above. Cosentino ‘641 does not explicitly disclose the method of claim 17, wherein the position of bytes in the data file are However, Michtchenko ‘709 discloses transposing ciphers (See ¶0013: Main classical cipher types include transposition ciphers, which rearrange the order of letters in a message). Michtchenko ‘709 further discloses the Data Encryption Standard (DES) algorithm uses both transposition and substitution methods with the number of rounds or cycles (See ¶0017).


Regarding Claim 20:
Cosentino ‘641 in view of Michtchenko ‘709 and Koifman ‘224 disclose the method of claim 17 as detailed above. Furthermore, Cosentino ‘641 in view of Michtchenko ‘709 and Koifman ‘224 disclose the method of claim 17, wherein a number of the filler bytes added into the data file is based on at least one of a minimum file size, a maximum file size, or a decimal value of at least one byte from the password input, and wherein the starting byte position is adjusted based on the decimal value of at least one byte from the password input (Koifman ‘224, ¶0151: plaintext data are broken up into chunks of fixed sizes and are padded when necessary to obtain said fixed size – padding is performed in the scenario where the fixed size is not an exact multiple of the total size of the plaintext).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0375641 A1 to Cosentino et al. (hereinafter “Cosentino ‘641”) in view of U.S. Patent Application 2008/0080709 A1 to Michtchenko et al. (hereinafter “Michtchenko ‘709”), and further in view of U.S. Patent Application 2015/0082399 A1 to Wu et al. (hereinafter “Wu ‘399”).
Regarding Claim 7:
 the system of claim 1, further comprising assigning, by the processor, a random file extension to the data file. However, Wu ‘399 discloses dividing a ciphertext into 1KB blocks and storing them into alternating data files that have random file names and random file extensions (See ¶0548).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide a random file extension, as taught by Wu ‘399, in order to not have a known file extension (e.g., .exe, .pdf, etc.) and/or may not be the original data file. A person of ordinary skill in the art would have been motivated to make the modification because the random file extension for the encrypted data file of Cosentino ‘641 would help prevent unauthorized users from tracking and accessing the password/key within in the encrypted data file.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino et in view of Michtchenko in view of Koifman and in further in view of U.S. 2013/0028419 A1 to Das et al. (hereinafter “Das ‘419”).
Regarding Claim 10:
Cosentino ‘641 in view of Michtchenko ‘709 and Koifman ‘224 disclose the PSD of claim 9 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 9, further comprising:
determining, by the encryption module, a number of bytes in the password input (Cosentino ‘641: ¶0120: 2. The size of each element of the method or second parameter is ; and
Cosentino ‘641, Michtchenko ‘709, and Koifman ‘224 do not explicitly disclose determining, by the encryption module, a decimal value of each byte in the password input, wherein the decimal value is based on an American Standard Code for Information Interchange (ASCII) decimal value of each byte. However, Das ‘419 discloses using ASCII (¶0067: The cryptographic function uses any type of character to digital converter like the procedures and standards of American standard code for information interchange; ¶0071: If the cipher key or the key with which the plaintext is being converted to an unintelligible set of digits is made of 10-12 characters at least 20-30 decimal digits are being generated when converting to decimal through any approved mode (ASCII, ANSI, OR ITU, OR ISO STANDARDS) and the number of bits thus generated if be of 128 bits then traditionally the cipher key can be termed as 128 bit key).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine that the decimal value is based on an ASCII value, as taught by Das ‘419, in order to determine the proper lookup table to reference. A person of ordinary skill in the art would have been motivated to make the modification because making sure each byte comprises a numerical value based on the ASCII decimal value allows a user entered (via any characters entered on a keyboard) password/key string of Cosentino ‘641 to be converted and used in a digital encryption/encryption process.

Regarding Claim 11:
Cosentino ‘641 in view of Michtchenko ‘709, Koifman ‘224, and further in view of Das ‘419 disclose the PSD of claim 10 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 10, further comprising randomizing, by the encryption module, the password input, wherein the password input is randomized by at least one of varying the length of the password, transposing a position of bytes in the password input based on the decimal value of each byte, or adding or subtracting the decimal value of one or more bytes based on a comparison of the decimal value of each byte (Cosentino ‘641: ¶0116: You can also consider the order of the algorithms as an external parameter, a simple sequence of 256 different values in a random order. In this case, what the process does is to take the value of the byte of the method and use it as index to obtain the position within that sequence, of the value to be used to define the function or algorithm to be used. It is easy to see that the same method value will trigger a different function or algorithm if different order sequences are used).
Cosentino ‘641 further discloses varying the order of the listing of algorithms (See ¶0048 - ¶0049).

Regarding Claim 12:
Cosentino ‘641 in view of Michtchenko ‘709, Koifman ‘224, and further in view of Das ‘419 disclose the PSD of claim 11 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 11, wherein the password input is randomized based on modulus logic limiting the decimal value of each byte during the randomization to a number less than the numerically ordered list of math functions. Cosentino ‘641 discloses modulus logic by mapping a parameter byte to a value between 0 and 255 (See ¶0049 - ¶0051).

Regarding Claim 13:
Cosentino ‘641 in view of Michtchenko ‘709, Koifman ‘224, and further in view of Das ‘419 disclose the PSD of claim 10 as detailed above. Furthermore, Cosentino ‘641 as modified, disclose the PSD of claim 10, wherein each math function is assigned to a numerical value in numerically ordered list, and wherein the plurality of math functions are retrieved by retrieving the math function having the numerical value matching the decimal value of each byte in the password input. Cosentino ‘641 discloses a third parameter that indicates the order in the internal listing of the process or algorithm to be used to encrypt or decrypt (See ¶0048 - ¶0051).
Cosentino ‘641 further discloses the functions use the key bytes as parameters in the randomizing functions (See ¶0057 - ¶0084).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2007/0058806: Discloses implementing different encryption/decryption algorithms for each sector of a disk, wherein a sector can be sizes 512, 1024, 2048, 4096, or 8192 bytes. See ¶0014.
U.S. 2003/0031161: Discloses common examples of data transmission in wireless networks, such as file transfer protocol (FTP) or e-mail. See ¶0008.
U.S. 2014/0203950: Discloses wired and wireless communications modes between points utilizing various protocols and/or combinations of protocols associated with either wired or wireless technologies. See ¶0067 and ¶0068.

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        11-16-2021